 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-Notify the above-named employee if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 327Logan Building,500 Union Street, Seattle,Washington 98101,Telephone 583-4583.QualityMarkets, Inc.andAmalgamated Meat Cutters andButcher Workmen of North America, Amalgamated Food Em-ployees Local Union 590, AFL-CIO.Case 6-CA-3374. July 1,1966DECISION AND ORDEROn March 30, 1966 Trial Examiner Thomas F. Maher issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision.He further found that the Respondent had not engaged incertain other unfair labor practices alleged in the complaint and rec-ommended that such allegations be dismissed.Thereafter, the Gen-eral Counsel and the Charging Party filed exceptions to the TrialExaminer's Decision together with supporting briefs, and the Re-spondent filed a reply to exceptions taken to Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications.1.The Trial Examiner found, and we agree, that the Respondent,by the conduct described more fully in the Trial Examiner's Decision,threatened, restrained, and coerced its employees in violation of Sec-tion 8(a) (1) of the Act.2.The Trial Examiner found, however, that the Respondent didnot violate Section 8(a) (5) by refusing on July 1, 1965, to recognizethe Union as bargaining representative of the employees in the ap-propriate unit.In determining whether the Union had been desig-160 NLRB No. 1. QUALITY MARKETS, INC.45nated by a majority of the employees as their representative, the TrialExaminer found that there were 22 employees in the unit, and that 13had signed cards.However, the Trial Examiner refused to count thecard of Vera Vergith signed on June 22, 1965, on the grounds that shesought to retrieve her card from the Union on June 23, 1965, and herefused to count the card of David Kertcher, who did not work forthe Respondent after June 26, 1965.1Concluding therefore that theUnion represented only 11 employees in a unit of 22 employees, theTrialExaminerreconmmended that the 8 (a) (5) allegations of the com-plaint be dismissed.We disagree.In the first place, unlike the Trial Examiner, we find that JamesCrisman should be excluded from the unit.The record shows thatCrisman, a high school student, is a part-time clerk at the Respond-ent's store41; that he Works for 2 hours each Wednesday morning un-loading trucks; that he has been so employedsinceDecember 26, 1964,except that he worked 31/2 hours for 2 weeks and 4 hours for 1 week,and was absent from work for a week in March 1965 and a week inJuly 1965.The Trial Examiner concluded that Crisman was a regu-lar part-time employee and included him in the unit.We disagree.It is true that as of the date of the union demand, Crisman had Workedfor the Respondenton a more orless regular basis for a period ofapproximately 6 months.However, in view of the small number ofhours which Crisman works each week,2 we find that he lacks the req-uisite community of interest with unit employees, and we will thereforeexclude him from the unit 3We therefore find that as of the date ofthe Union's demand for recognition, the appropriate unit comprised21 employees.We also disagree with the conclusion of the Trial Examiner thatVergith's card should not be counted.Vergith, as noted, signed anauthorization card on June 22, but on June 23 she asked the unionrepresentative to return her card.Concluding that Vergith soughtthe return of her card "strictly on her own initiative," the Trial Ex-aminer refused to count her card toward the union majority.How-ever, as found by the Trial Examiner, beginning June 22, the daythatVergith signed her card, the Respondent engaged in extensiveviolations of Section 8(a) (1), including interrogating employees astowhether they signed union cards, suggesting to them that theycould withdraw from the Union by having their authorization cardsiNo exception was taken to the Trial Examiner's conclusion that Kertcher's card shouldnot be counted.2According to the Respondent's records,in July Crisman had worked a total of approxi-mately 69 hours since employed.3 SeeCab Operating Corp,153 NLRB 878.We agree with the Trial Examiner thatBaldwin,Campasino,Mae Crisman,and Slagle were regular part-time employees whoshould be included in the unit.We note,however, that the record shows that each ofthese employees worked at least 5 or 6 hours per week. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDrevoked, threatening employees with discharge because of union ac-tivity, and promising them benefits for withdrawal from the Union'While it is true, as the Respondent points out, that no representa-tive of the Respondent spoke directly to Vergith about the Union, theabove-described coercive conduct was directed by the Respondent ata number of its employees, including employees who worked at thesame store as Vergith, and Vergith testified without contradictionthat employees at her store discussed the Union among themselves.In light of the small size of the unit which comprises 21 employeesand the Respondent's unlawful conduct designed to coerce employeestowithdraw from the Union, we must presume that Vergith's at-tempted revocation of her card was the result of the Respondent'sunlawful conduct.'As no other question is raised as to the validityof Vergith's authorization card signed on June 22, we find that itshould be counted toward the union majority and that as of July 1,theUnion represented a majority of 12 employees in a unit of 21employees.The Trial Examiner further concluded that even if the Union didrepresent a majority, the complaint should be dismissed because theRespondent, expressed a good-faith doubt as to the Union's majoritystatus.However, in view of the Respondent's extensive unfair laborpractices, we find that the Respondent's failure to accord recognitionto the Union was not in good faith, but rather was born of a desireto gain time to subvert the Union's majority and to thwart unioniza-tion and therefore violated Section 8(a) (5).6[The Board adopted the Trial Examiner's Recommended Order'with the following modifications :[1.Add the following as paragraph 1(g) of the RecommendedOrder and renumber the original paragraph 1(g) as 1 (h).[" (g)Refusing to bargain collectively with Amalgamated MeatCutters and Butcher Workmen of North America, AmalgamatedFood Employees Local Union 590, AFL-CIO, as the exclusive repre-sentative of its employees in the following appropriate unit :["All regular part-time and full-time employees employed by theRespondent in its four Titusville stores, including Richard Hall,Louise Campasino, Scott Baldwin, Mae Crisman, and Homer Slagle,but excluding David Kertcher, James Crisman, the manager of stores4 The Respondent also engaged in a single act of interrogation of employeeson June 16.eWerstein'sUniform Shirt Company,157 NLRB 856;TMT Trailer Ferry, Inc,152NLRB 1508,relied on by the Trial Examiner is distinguishable since there,unlike here, theBoard found no violations of Section 8(a) (1).BJoy Silk Mills, Inc.,85 NLRB1263, enfd.185 F.2d 732(C.AD.C.),cert. denied 341U.S. 914.7As we are ordering the Respondent to bargain with the Union,we find it unnecessaryto adopt those portions of the Trial Examiner'sRecommended Order based on the Boarddecision inH. W. Bison Bottling Company,155NLRB 714. QUALITY MARKETS, INC.4711, 29, and 41, the vacation relief manager for these stores, the man-ager of the meat department of store 16, office clerical employees,guards, and supervisors as defined in the Act."[2.Delete the entire paragraph 2 of the Recommended Order andsubstitute the following :["(a)Upon request, bargain collectively with Amalgamated MeatCutters and Butcher Workmen of North America, AmalgamatedFood Employees Local Union 590, AFL-CIO, as the exclusive bar-gaining representative of Respondent's employees in the unit hereinfound appropriate with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employment, and, if anunderstanding is reached, embody such understanding in a signedagreement.["(b)Post at its stores in Titusville, Pennsylvania, the attachednotice marked `Appendix.' sCopies of said notice, to be furnishedby the Regional Director for Region 6, after being duly signed by theCompany's representative, shall be posted by the Company and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Company to insurethat said notices are not altered, defaced, or covered by any othermaterial.[" (c)Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps have been taken to complyherewith."[3.Add the following to the Appendix attached to the Trial Exam-iner's Decision, before the last substantive paragraph (WWTE WILL NOTin any other manner . . . ) :[WE WILL, upon request, bargain collectively with the Unionnamed above as exclusive bargaining representative of our em-ployees in the appropriate unit and, if an understanding isreached, embody such understanding in a signed agreement. Theappropriate unit is:[All regular part-time and full-time employees employedin the four Titusville stores, including, Richard Hall, LouiseCampasino, Scott Baldwin, Mae Crisman, and Homer Slagle,but excluding David Kertcher, James Crisman, and man-agers of stores 11, 29, and 41, the vacation relief managerfor these stores, the manager of the meat department of store16, office clerical employees, guards and supervisors as de-fined in the Act.8In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"a Decision and Order"the words"a Decree of theUnited States Court of Appeals, Enforcing an Order " 48DECISIONS OF NATIONAL LABOR RELATIONS BOARD[4.Delete the next to last paragraph of the Trial Examiner'sRecommended Order beginning with "IT IS FURTHER RECOMMENDEDthat upon request of the Union ...."]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge and an amendment thereto filed on July 8 and August 30, 1965,respectively, by Amalgamated Meat Cutters and Butcher Workmen of North Amer-ica,Amalgamated Food Employees Local Union 590, AFL-CIO, herein called theUnion, the Regional Director for Region 6 of the National Labor Relations Board.herein called the Board, issued a complaint on behalf of the General Counsel of theBoard on September 29, 1965, and amended thereafter without objection, againstQualityMarkets, Inc , herein called Respondent, alleging violations of Section8(a)(1) and (5) of the National Labor Relations Act, as amended (29 U.S.C.,Sec.151 et seq.),herein called the Act. In its duly filed answer, as amended atthe hearing, Respondent while admitting certain allegations of the complaint deniedthe commission of any unfair labor practices.Pursuant to appropriate notice a hearing was held before Trial Examiner ThomasF.Maher on December 13 and 14, 1965, at Titusville, Pennsylvania, where all partieswere present and represented by counsel, afforded full opportunity to be heard, topresent oral argument, and to file briefs with me.Briefs were filed on February 3,19655.Upon consideration of the entire record, including the briefs filed with meand upon my observation of each witness appearing before me, I make the following:FINDINGSOF FACT AND CONCLUSIONS OF LAWI.THE BUSINESS OF THE RESPONDENTQualityMarkets, Inc., Respondent herein, is a New York corporation operating achain of retail grocery and meat stores in Pennsylvania and New YorkDuring theannual period immediately preceding the issuance of the complaint in this matterit is admitted that the stores within the Commonwealth of Pennsylvania did a grossvolume of business in excess of $500,000 and during the same annual period receivedat its stores within the Commonwealth of Pennsylvania from points outside thatCommonwealth goods valued in excess of $50,000.Upon the foregoing concededfacts I conclude and find that Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDIt is admitted and I conclude and find that Amalgamated Meat Cutters and ButcherWorkmen ofNorth America,Amalgamated Food EmployeesLocalUnion590, AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.III.THE ISSUES1.Supervisory status of store and department managers.2.Determination of regular part-time employee status.3.Revocation of union authorization card.4. Interrogation, threats of discharge, promises of benefits, and encouragement ofwithdrawal from Union as unlawful conduct.5.Remedy in the absence of majority status.IV.THE UNFAIR LABOR PRACTICES ALLEGEDA. The alleged refusal to bargain1.Background of union organizationAlthough efforts in the past have been made by the Union and other labor orga-nizations to represent Respondent's employees in various bargaining units through-out its chain of stores, none had met with success.Thus petitioning unions wereunsuccessful in 1957 and 1958 elections among the employees of the Titusville,Pennsylvania, stores, in 1961 and 1962 companywide elections among the meat de-partment employees and food clerks and again in a 1964 election among employeesin the Jamestown, New York, stores. QUALITY MARKETS, INC.49In one of these,the 1961 companywide election, it appears from the RegionalDirector's report on challenged ballots, that a determination was made that part-timeemployees whose duties approximate those of employees in the instant case who areclaimed to be casuals(infia,sectionIV, A, 3, b)should be permitted to vote and thisdetermination was never thereafter referred on appeal to the Board.'Against such a background representatives of the Union again sought to organizethe employees in Respondent's four Titusville stores, beginning on or about June 8,1965, and between that time and July 1 secured signed authorization cards fromthe following 13 employees:Chester BarkerMary GrandaDavid KertcherCarl BradleyRichard HallOlga Wagner(Mrs. Pat)Patrick BrownLawrence HarveyDonald WheelerAllen DangelClement HopkinsVera VergithJohn Emick2.The refusal to bargainOn the morning of July 1 the Union's International Representative John T. Ritcheyand Roy Briggs,a member of the Union,appeared at the main offices of Respondentin Jamestown, New York, and introduced themselves to Rollin J. Reading,Sr., thecompany president.They informed him that they represented a majority of Re-spondent's employees in the four Titusville stores and requested that the Union berecognized as the majority representative and that Respondent negotiate a collectiveagreement with it.To substantiate their claim the representatives presented Reading,Senior, the authorization cards for the 13 employees listed above.In addition tothese cards Ritchey also gave Reading a recognition agreement form, in blank, whichhe asked be filled in and signed on behalf of the Company. Present at this meetingin addition to President Reading, was Vice President William J. Radack and Person-nel Manager Rollin Reading, Jr.Upon leafing through the cards and turning them over to Radack, Reading stated,according to Ritchey,"Well, this appears that you have a majority,"but continued on,stating that"they had had experience with unions and that he would like to gothrough a normal,NLRB election," making specific reference to an earlier electionheld among Respondent's employees in its Meadville, Pennsylvania,storesRadackthen proceeded to call off the names on the cards as he went through the pack,and as he did so, again according to Ritchey,"pointed out there was a question ofwhether the people wanted the Union,"noting that one of the individuals for whomthere was a card was about to retire or had done so already,and that another hadbeen known to have requested that her card be returned to her.On this note themeeting broke up, Ritchey leaving both the cards and the blank recognition formsin Reading's possession,and it being agreed that Ritchey would call back on July 7after a company board meeting had been heldIn this specific,Ritchey, when askedon cross-examination whether this proposed call was not for the purpose of askingwhether the Company had made a decision to recognize the Union,replied, "I thinkthat would be involved, yes."On July 7 Ritchey telephoned Reading,as previously agreed.Reading informedhim that he felt he could not recognize the Union without going through a secret-ballot election.Accordingly,the proposed meeting for the following day wascanceled 23.The bargaining unitThe voting unit of employees in which the Union claimed its majority were thefour stores in Titusville where an election had previously been held under BoardsupervisionThese stores consisted of one large supermarket containing self-serviceand check out facilities and a complete meat department,and three so-called neigh-borhood stores,small in size and accommodation.Employees were frequently in-Cases 3-RC-2372 and 3-RMI-2093zThe foregoing is the testimony of Ritchey,substantiated in part by Personnel Man-ager Reading, Junior,and Vice President RadackWhile I accept Ritchey's factual accountof what transpired on these occasions I am not disposed to credit his interpretation ofthese facts as constituting the Company's agreement to iecognize the UnionIndeed byRitchey's own description of the blank recognition form ishich he left with Reading andby equivocal discussion of telegrams sent to the Union by the Company on July 2 and 8in which a doubt of majority was categorically stated,I am not disposed to accept Ritchey'.,;conclusions as to these matters in preference to contrary ones which I have made, basedupon all the evidence at hand.257-551-67-vol 160-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDterchanged between these stores; and in the sale of fresh meat, the small storesreceived, on order, packaged meats prepared in the meat department of store 16, thesupermarket. Because the nature and composition of each type of store bears sig-nificance to the issues presented, it would be appropriate to consider them separately.a.The large store 16Store 16, managed by Raymond Bensink, a conceded supervisor, is a supermarkettype bearing striking resemblance to the common variety familiar to everyone. Itis sufficient to note, therefore, that the operation of the store and the duties of theemployees, excepting only Lawrence Harvey, correspond in essential detail to thoseobserved by anyone who has had (as most have) occasion to patronize this modernversion of the general store.Lawrence Harvey,a member of the Union whose status in the bargaining unit isin question, is manager of the meat department and is supervised directly by DonaldMinium, the superintendent of all the Company's meat operations.Employee AllanDangel, formerly a meatcutter and called as a witness by General Counsel, identifiedHarvey as the "meat manager" and as being his "boss" when he was employed atstore 16. - Harvey scheduled his working hours, issued him day-to-day orders, andsaw to it that "the department was run right " Superintendent Minium, accordingto Dangel, appeared at the store once every other week, and in the meantime Harveywas responsible for the day-to-day operations of the department.3While there is uncontradicted evidence that many elements of judgment concern-ing the operations of the meat department, including the setting of prices, purchasing,hiring, and firing, rests with higher management, I would nevertheless concludethat Lawrence Harvey possessed authority to responsively direct the operations ofthemeat department and of the other employees assigned to that department, andwas therefore a supervisor within the meaning of Section 11 of the Act. I wouldfurther conclude and find that as such he was not a part of the bargaining unit andIwould not include his card among those of employees entitled to representation bythe Union.Richard Hallis claimed to have quit his job as part-time clerk at store 16 prior toJuly 1.Although it is undisputed that he notified Manager Bensink in early June ofhis intention to quit, it has been established by the testimony of Personnel ManagerReading that his last day of work was July 3. I would accordingly conclude andfind that Hall was an employee when the Union made its demand for recognition onJuly 1, and that his authorization card should be included in any determination ofthe Union's majority status as of that date.David Kertcherwas formerly manager of the store 16 meat department and re-tired from that position on March 15, 1965.The undisputed payroll informationsupplied by Personnel Manager Reading discloses that from time to time thereafterKertcher returned to work at the store, taking the place of his successor, Harvey, whenhe was on vacation and of Dangel when he was sick.On the basis of this employ-ment it is claimed that Kertcher is properly a member of the bargaining unit.Be-cause Reading's undisputed payroll information discloses that Kertcher's last workingday was June 26, 1965, and he has not been since employed by the Company I wouldconclude and find that David Kertcher was not employed on July 1, 1965. I wouldaccordingly not include his authorization card among those of employee members ofthe bargainingunitentitled to representation by the Union,b.The neighborhood stores 11, 35, and 41(1)ThemanagersThe three smaller stores are managed by salaried individuals who are charged withfull responsibility for the day-to-day operation of their respective store under theimmediate supervision of one Tom Wall who is otherwise unidentified in the record,3Much of Harvey's testimony was contrary to the credited account of his duties suppliedby Dangel and substantiated by Superintendent Minium, who testified that at the storelevelHarvey was entirely responsible for the market, sanitary conditions, profits, andscheduling of help.I do not credit Harvey.Upon my observation of him and the studied and hesitantmanner inwhich he evaded directly answering questions concerning his duties I ampersuaded that he was not entirely frank in the matter.Accordingly I shall rely onlyupon the evidence supplied by his subordinate, Dangel, and his superior, Minium. QUALITY MARKETS, INC.51and under the active supervision of Edson Ammons, the Company's superintendentof stores.In the course of their duties these managers direct the activities of theother employees, full and part time, in their stores, purchase produce for sale withinthe price limitations established by the Company and, to avoid spoilage, reduce theprices of spoilable merchandise.They are responsible to higher management forthe cash receipts and reports of their respective stores and for the maintenance andreplenishment of inventories.Upon the foregoing facts supplied by the managers themselves when called as wit-nesses by the General Counsel I conclude and find that Walter Campasino, RussellBaldwin, and Lillian Slagle, managers respectively of stores 11, 35, and 41, aremanagerial and supervisory employees and would not properly be included in a bar-gaining unit of the Company's Titusville rank-and-file employees whom the Unionseeks to represent.(2) The part-time employeesIn each of the three small stores there is one or more employees, to the total of five,who work part time for a specified reason.As the reasons for this vary they willbe discussed separately.Scott Baldwin,the son of Russell Baldwin manager of store 35, was employed onand before July 1, 1965 as a clerk at store 35, and for each of at least 26 weeks there-tofore, for at least 6 hours per week, and frequently for more hours, to as many as22 per week.His regular working days were Tuesday, Wednesday, and Thursday,after school hours, and 1 hour on Saturday morning. Some time subsequent toJuly 1965, Scott Baldwin quit his job and has been replaced.4Louise Campasinois the wife of the manager of store 11, and works regularly onTuesday and Thursday afternoon for the purpose of stocking shelvesMrs.Campasino's working hours are determined by full-time Irene Ferguson's selection ofher afternoon off.Records supplied by the Company indicate that Mrs. Campasinohas worked regularly on either Tuesday or Thursday afternoons, or both, since theweek ending April 3, 1965, and including the week ending June 6 and July 3 whenshe worked 40 hours each week as Mrs. Ferguson's vacation replacement 5James Crisman,a part-time clerk at store 41, works every Wednesday morningfor two hours, at the assigned task of unloading the truck which regularly deliversstock to the store at this time each week.Lillian Slagle,manager of store 41,credibly explained that Cnsman is regularly employed in this manner because noother male employees are available at this store during the weekday hours and some-one must necessarily do the lifting and hauling from the truck when it arrives.Com-pany records disclose that he has been so employed regularly since the week endingDecember 26, 1964.Mae Crismanis also employed part-time at store 41 where she regularly replacesanother clerk, OlgaWagner, on Tuesday and Thursday afternoons. In additionemployee Mae Crisman reports to work on call as the volume of work requires herservices.6Payroll records submitted in evidence disclose that this employee hasworked every week in 1965, to and through the critical July 1 date, and her weeklyhours range from 41/2 hours during the week of February 6 to 221/2 hours during theweek ending May 22, and 101/2 hours during the week ending July 3.Homer Slagleis the husband of Lillian Slagle, manager of store 41.He worksevenings at the store to the usual total of 6 or less hours per week.He has a full-time job elsewhere and appears at the store each evening and goes home with hiswife, the manager.When the store is busy he helps out 7Company payroll recordsdisclose that he has worked regularly in this fashion between April 19 and August 21,1965, averaging 4 hours each week.Upon consideration of the foregoing undisputed facts relating to the five disputedpart-time clerks it is clear that their working assignments are regular and consistent,and can by no stretch of reason be considered sporadic or intermittent.Accord-ingly, and in keeping with established Board precedent, I would conclude and findthat they are not casual employees but regular part-time employees with interests'The foregoing is the credited testimony of Store Manager Baldwin, based in part uponthe undisputed company records In evidence.5The credited testimony of Walter Campasino, Irene Ferguson, and the company payrollrecords admitted into evidence by stipulation.6 The credited testimony of Store Manager Slagle and employee Wagner, witnesses calledby the General Counsel.'The credited testimony of Store Manager Slagle 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommon to the other part-time and full-time clerks and properly included in thebargaining unit which the Union seeks to represent.8RichardMangelhas been employed by the Company for 15 years, and for thepast 12 years has been a stockboy at store 16. Each summer for the past 7 or 8years he has been assigned in turn to the three small stores to substitute as managerwhile each of the regular managers, Slage, Baldwin, and Campasino are on theirrespective vacations.While thus functioning employee Mangel performs all theduties performed by the store managers, as described above, excepting only thathe has no authority to reprimand employees and was obliged to report anything ofan irregular or unusual nature to his superiors at store 16 for final decision.Whenthemanagers in question return from their respective vacations Mangel returnsto his regular stockboy assignment at store 16.During 1965 he was so engaged asactingmanager from June 12 until August 28.Although, as previously noted,Mangel has been similarly engaged each summer for the past 7 or 8 years, hecredibly testified that he voted in a Board-conducted election in 1961 and his bal-lotwas not challenged.In the determination of supervisory status it is the existence of the power whichdetermines the classification," and not the frequency with which the power is exer-cised.Thus it was said of an employee devoting 50 percent of his average dailyworking time to nonsupervisory duties.9Here Mangel devoted 21 percent of hiswork year uninterruptedly at duties which as to others I have found to be supervisory(supra,section IV, A, 3, b).Although he has no authority to reprimand employeeswhile thus performing his duties and consults his superiors "when things go wrong,"Iwould nevertheless conclude and find that while acting as a manager he doesresponsively direct employees and is accordingly a supervisor within the meaningof Section 11 of the Act.Accordingly, I would further conclude and find that assuchMangel was not a member of the bargaining unit which the Union soughtto represent.In summary and based upon the findings and conclusions above I would definethe appropriate unit herein as of July 1, 1965, as all the part-time and full-timeemployees in a unit of four Titusville stores which I find to be an integrated seg-ment of Respondent's operations,10 including the five regular part-time employeeswho work at stores 11, 29, and 21, namely Louise Campasino, Scott Baldwin,James Crisman, Mae Crisman, and Homer Slagle, and all other part-time or full-time employees working on July 1, 1965, including Richard Hall, but not includ-ingDavid Kertcher and excluding from the above-described group the managersof the three small stores, stores 11, 29, and 41, the vacation relief manager forthese stores, and the manager of the meat department of store 16, office clericals,guards, and all other supervisors as defined in the Act.3.The authorization cardsAs previously noted the Union obtained 13 signed cards authorizing it to repre-sent the employees and it presented them to Respondent on July 1 in support of itsclaim to majority status.Of this number two of the cards are in doubt. These arethe cards of David Kertcher and Vera Vergith.David Kertcheihas not worked for Respondent since June 26, 1965, at leasta week prior to the critical July 1 date. It was accordingly found that he was nota member of the bargaining unit(supra,section IV, A, 3, a).Consequently any cardsigned by him authorizing the Union to represent him is of no force and effect forany time subsequent to June 26. I would conclude and find, therefore, thatKertcher's card not be included among those used to determine the union majorityas of July 1, 1965.Vera Veigithcredibly testified that on June 23, the day after she signed the unionauthorization card, she called Briggs of the Union and told him she was sorry shehad signed the card and would like it back. Briggs informed her that he could notcomply as he had sent the card on to International Representative Ritchey."There-8 Cafner Automotive cC Machose, Inc.,156NLRB577, footnote l;Glynn Campbell, d/b/aPigglyWiggly El DoradoCo,154 NLRB 445;C T LTesting Laboratories,Inc,150NLRB 982.9Ohio Power Company v N.LR B,176 P 2d 385, 388(C A 6)10WeisMarkets,Inc,142 NLRB 70811 In creditingMissVergith I also credit her testimonythatno one from the Companyhad discussed her union card with herNeither Briggs nor Ritchey were questioned con-cerningVergith's request for the return of her card QUALITY MARKETS, INC.53after at the meeting on July 1 when the cards were inspected by Respondent's VicePresident Radack he questioned one of the cards, stating to Ritchey that one em-ployee had been known to have requested her card be returned to her.It is well settledthat were anemployeerevokes an authorization to a union to,represent it and seeks,however unsuccessfully,to retrieve the card prior to the dateupon which majority status is sought that card may not properly be included amongthose whom the Union claims to represent.12As it has been established that VeraVergith sought,strictlyon her own initiative,to retrieve her card on June 23, Iconclude and find that it cannot be included among those cards used to determinethe Union'smajority status on July 1.Upon the foregoing determinations whereby I would exclude the cards of Vergithand Kertcher I would further conclude and find that as of July 1, 1965, the Unionrepresented a total of 11 of Respondent's employees.4.Analysis and conclusionsArithmetic computations disclose that the unit appropriate for bargaining is con-siderably less in number than the one claimed by the Company and considerablydifferent from the one claimed by the UnionEveryone agrees that there are 16 undisputed part- and full-time clerks in theunitAdded to this are (1) the five regular part-time employees who assist in the op-eration of the three smaller stores(supra,section IV, A, 3, b) and (2) employee Hall,who was working on July 1. Thus there were on July 1, 1965, a total of 22 eligibleemployees.Not included in this group were the store 16 meat department man-ager, the vacation relief manager, and the three small store managers, and DavidKertcher who has not worked since June 26.As the Union presented to the Company on July 1 only 11 valid authorizationcards of presently employed individuals in the above-described unit (the cards ofVergith and Kertcher being excluded) it is clear that it did not represent a ma-jority of the 22 eligible employees.Consequently Respondent was under no ob-ligation to bargain with it when so requested.Moreover, even if there had been a majority, contrary to my findings herein, it isapparent from the testimony of General Counsel's own witnesses that when the cardswere presented to Respondent what its officials said was not that the Union had amajority, but that they "appeared" to have one, and that in any event, because oneof the card signers (Kertcher) had already retired, and another (Vergith) hadsought to retrieve her card, they would prefer to go to a Board-conducted elec-tion, as had been done on previous occasions.Citation of authority is quite unnecesary to define this as a good-faith doubt,particularly since it was founded upon positive knowledge which has been furthersubstantiated at the hearing, as to both Vergith and Kertcher.Accordingly, evenwere there a majority on July 1, I would conclude and find that Respondent's offi-cialsReading, Senior, and Radack expressed such good-faith doubts of the Union'sclaim as would justify Respondent's refusal to recognize and bargain with it.Because, therefore, the Union did not represent a majority when it requestedbargaining I would recommend that so much of the complaint as alleges a refusalto bargain in violation of Section 8(a)(5) be dismissed.And in the event thatitshould be determined upon review that the unit is other than found herein Iwould also conclude and find upon the credible evidence of General Counsel's wit-nesses that the good-faith doubt expressed by Respondent would similarly justifymy recommendation that the Section 8(a)(5) allegations be dismissed.B. Interference, restraint, and coercionWhen the Union commenced its campaign of organizing the Titusville employeesin early June 1965 this fact soon became common knowledge among the employeesand promptly came to the attention of Vice President Radack and other officialsat the Jamestown offices of the Company.13Whereupon Edson Ammons, superin-tendent of store operations, "got busy on this job of selling Quality Markets," to usehis own words.To this end he made several special trips to the Titusville storesduring late June and early July and engaged the employees, individually, in con-versations designed to "sell them" on Company's point of view in opposition to the12TMT Trailer Ferry, Inc.,152 NLRB 1495.13 Superintendent of store operations Ammons testified that one of the Titusville em-ployees had communicated this information to President Reading. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion.Itwas Ammons' campaign, supplemented by similar activities of othermembers of the management staff, that forms the basis of the alleged interference,restraint, and coercion.On visits to store 16 on or about June 22 and thereafter on the 28th, Ammonsspoke individually to the employees, expressing to each one his hope that they hadnot or would not sign union cards. In some cases, as recalled by employee wit-nesses, he prefaced his remarks by asking them if they had signed cards.This oc-curred in conversations with employees Bradley, Emick, Hopkins, Brown, on twooccasions, Barker, whom he also asked what he knew of the Union's campaign andfinallyMeat Manager Harvey, of whom he inquired if the union people had beenaround and who of the employees had signed the cards.14During this same periodDonald Minium, supervisor of meat departments, engaged in similar factfinding,seeking out Meat Manager Harvey and asking him first if he had signed a card,and thereafter upon learning independently that Harvey had joined the Union, ask-ing him why he had done so.15During the course of these same conversations Ammons, and to a lesser degree,Minium engaged the employees in discussions concerning the benefits to be intro-duced either on July 1 or when store 16 moved into its new quarters. Thus on hisJune 22 and 28 visits Ammons discussed the 5-cent wage increase that was to beplaced in effect on July 1, and he explained to each one to whom he spoke thatbenefits of insurance and hospitalization were to be added to existing coverage.16This, Ammons explained at the hearing, was an outgrowth of company action takenas a result of earlier employee meetings in Jamestown at which gripes had beenaired and future plans developed.He denied that anything in the nature of promiseswere intended. In his conversation with employee Barker, Ammons not only gavehim what he described was the "Company's side," but in addition he elaboratedupon the opportunities that were available within the Company to an alert youngman. In explaining the advantages of becoming a manager Ammons interspersedthe conversation with references to employees who had joined the Union and hadindicated to him their desire that employees withdraw their union memberships.17Indeed the withdrawal of union cards later became a most active subject of con-versation between store 16 Manager Bensink and a number of employees, includingEmick, P. Brown, Hopkins, and Harvey, and also Barker, to whom withdrawal hadalready been alluded by Ammons. In each case, these individuals credibly state,Bensink suggested in early July that the employee could retrieve his union authori-zation card if he so wished.He explained that this could be effected by means ofa registered letter to Briggs 'of the Union.18In the course of their respective conversations with the employees during lateJune and early July, Ammons, Minium, and Bensink extended their remarks tosuggest possible consequences of union representation of the employees.Thus onJuly 2 in the course of explaining the "Company's side" to employee Dangel, thesubject of his absence record, caused by a recurring illness, came up and Miniumstated that union membership would not insulate him from discharge.19 I do not,however, place Mmium's conversations with Harvey in the same category.Harvey,whom I have not credited generally as a witness, appears to have been overly sensi-tive to supervisory suggestions and seems to have considered every conversationwith his superiors as one, requiring self-defense.Accordingly I place no con-struction of threat upon Minium's several conversations with him wherein effortswere being made to increase Harvey's and the meat department's efficiency.141 do not credit Ammons' denial that in the course of his conversations with thesepeople he studiously avoided questioning them, threatening them, or promising them bene-fitsAmmons concedes that he engaged them in conversations along these lines In theverynature of things there is the strong likelihood that in the course of conversations ofthis sort the distinctions between statements and questions, promises, threats and specula-tions, can become so blurred as to be indistinguishableAccordingly, in assessing the factsherein, I am guided by what I deem to be the impressions left by Ammons and the othersupervisors upon their listeners, in an atmosphere charged with contention and suspicion151 do not credit Minium's denial that he questioned, promised, or threatened employeesin the course of his conversations with them on the subject of the Union16The credited testimony of employees Granda, Bradley, P. Brown, Emick, Barker, andHopkins.17 The credited testimony of employee Barker.18The credited testimony of employee Emick. I do not credit Bensink's denial of thisconduct attributed to him.19Minium admits to this conversation but places it in a context of explaining, to Dangelbow generous the Company had been to him in the matter of absences, QUALITY MARKETS, INC.55Such was not the case, however, with Bradley's conversationwith Ammons onJuly 1. In the course of Ammons' "selling the company point of view" it wasexplained that union or no union a man could be gotten rid of by thesimple ex-pedient of assigning him to a cashregister andthereafter firing him for his firstmistake.Ammons' explanation of this conversation was to the effect that he wasexplaining howothermarketshandle such matters, not Quality Markets.Be thatas itmay, and assuming the validity of Ammons' explanation, it was evident fromthe testimony of Bradley, whom I credit, that he received what I have found to bethe intended message.And finally in a conversation with employee Hopkins on July 1 Assistant Man-ager Bob Brown stated that if the Union got in the employees would lose theirprofit-sharing program.Hopkins credibly stated that Ammons, who was presentwhen this conversation took place, said nothing but was observed to have noddedhis head.A full consideration of the foregoing conversations attributed to Respondent'sofficials Ammons, Minium, and Bensink, suggest that they can be viewed as eitherrun-of-the-mill discussions of the Company's position in laborrelationsmatters,or as a determined effort to forestall the Union; but it is to Ammons whom wewould look for the context, and he describes this most clearly, relating to hisJune 28 visit-My purpose that day was to talk to everybody in the storeand sellQualityMarket.To remind them how we got along withouta union.We could existwithout one. I do remember I talked to seven or eight people and the pitchwas the same every time.In such a contextit isquite evident that Respondent recognized there was aline beyond whichitsconversationsand statements could not go.Thus each ofRespondent's officials testified that they were conscious of their obligation notto question, threaten, or promise.Viewed against the purpose of the conversations,as described by Ammons and the others,itremainsto be seen whether this pur-pose was achieved without infringement upon the employee rights guaranteed bySections 7 and 8(a)(1) of the ActA review of these statements as found abovedisclose that continually throughout the Union's campaign to organize Respondent'semployees Respondent's officials intruded themselves into an area that was not oftheir concernThus, although their inquiry as to whether an employee had orhad not signed a union card might be innocuouswhen standing alone,20 here itwas made in a context of what benefits the Company was about to putinto effect.21Albeit it was a routinewage increase,and that the hospitalizationand insurancebenefits had been increased pursuant to prearranged plans, the simple factremainsthat these were placed in force at what everyone recognized to be the height oftheUnion's organizing campaign; and they were discussed with the employees asthe "Company's side."Ithas long been recognized that this sortof statementand conversation, so intimately timed with the Union's effort, is a promise of bene-fit calculated to interfere with, restrain, and coerce the employeesin their selec-tion of a representative.22Similar arethe veiled threats thatunion or no uniona named employee could be discharged for existing deficiencies such as an absenteerecord, or that employees are being disposed of summarily via the cashregister atother stores, and that the employees stood to lose their profit-sharing benefits.Allor any of these observations could not help but affect the employee's ultimate pointof view inselectingor not selecting the Union.23And in like view, management's unsolicited suggestion as to how to withdrawfrom a union has consistently been held to be unlawful interference.24In summary I would conclude and find that by the foregoing instance of inter-rogation, threats, promises of benfit, and encouragement to withdraw from theUnion, Respondent has interfered with, restrained, and coerced its employees in theexercise of their statutory rights to freely select their bargaining representative,thereby violating Section 8(a)(1) of the Act.20BriggsIGA Foodliner,140 NLRB 443, 440.2LL. & H. Trucking, Inc,155 NLRB 10422Western Saw Manufacturers,Inc,155 NLRB 1323.2aCfThe Standard Oil Company(an Ohio corporation),155 NLRB 302;ClevelandWoolens,140 NLRB 87,footnote 52+Warrensburg Board & Paper Corporation,143 NLRB 398;SafewayCabs,Inc,140NLRB 1334. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section IV, above, occurring in con-nection with the operations of the Company described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.VITHE REMEDYIhave found and concluded that Respondent has not refused to bargain withthe Union in violation of Section 8(a)(5) of the Act only because the Union neverobtained a majority and I will recommend that the complaint be dismissed in thatrespect.Ihave, however, found and concluded that contemporaneously with theincidents embodied in the foregoing allegations, Respondent interrogated its em-ployees, threatened them with discharge because they belonged to the Union, prom-ised and granted them benefits and promotions to dissuade them from joining orremaining in the Union and instructed them to withdraw from the Union and inthe manner in which they could do so.Accordingly, I will not only recommendRespondent cease and desist therefrom and in any other manner interfering with,restraining, or coercing their employees in the exercise of their statutory rights 25but because there is a strong possibility that but for Respondent's contemporaneousconduct the Union would have received the additional support if needed herein(supra,section IV, B) to achieve majority status I will recommend further reme-dial action that Respondent may be thereby precluded from benefiting from themisconduct which I find to have been committed.Therefore, because of Re-spondent's resort to individual interviews with employees it is deemed appropriatethat it take steps to inform each of its employees, individually, of his statutoryright to be free from interference, restraint, and coercion.I shall accordinglyrecommend that Respondent mail to each individual in its employ in the four Titus-ville stores on July 1, 1965, or who have thereafter been employed in these storesa copy of the notice, attached herein as Appendix, after it has been signed by Re-spondent, in addition to posting copies thereof in its Titusville stores where noticesto employees are customarily posted.As it has violated the rights of those employees who had not yet a chance toformulate their desires with respect to representation as well as the rights of thosewho had done so, it is deemed appropriate that employees be afforded further op-portunity to engage in organizational efforts.To this end it is recommended that,upon request of the Union made within one month of the Board's Order herein,Respondents immediately grant the Union and its representatives reasonable accessfor a three-month period to its bulletin boards in its Titusville stores and to all placesin these stores where notices to employees are customarily postedFurthermore, inorder to redress the imbalance created by Respondent's action in communicating pri-vately with its individuals with respect to the Company's position in labor relationsmatters it is recommended that the Union be given an opportunity to present its viewunder similar circumstances.Accordingly it is recommended that, upon request oftheUnion, Respondent shall permit union representatives reasonable access to itsTitusville store facilities so that the Union may converse individually with the em-ployees.Finally, it is recommended that upon request of the Union made within30 days immediately following compliance herewith by Respondent, that the RegionalDirector for Region 6 conduct an election in the unit found appropriate herein 26RECOMMENDED ORDERUpon the entire record in this case and pursuant to Section 10(c) of the NationalLabor Relations Act,-as amended, I recommend 27 that Quality Markets, Inc., itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Unlawfully interrogating its employees concerning their union membership,activities, or desires.25N L R B v Express Pubhshinq Company,312 U.S. 42623H W ElsonBottlrnqCompany/,155 NLRB 71427 In the event that this Recommended Order be adopted by the Board, the word "Reconimended" shall be deleted from its caption and wherever else it thereafter appears, and forthe words "I Recommend" there shall be substituted "The National Labor Relations BoardHereby Orders " QUALITY MARKETS, INC.57(b) Threatening employees with discharge because of their membership in Amal-gamated Meat Cutters and Butcher Workmen of North America, Amalgamated FoodEmployees Local Union 590, AFL-CIO, or any other labor organization.(c)Promising wage increases and insurance and hospitalization benefit increasesto employees in order to encourage them to abandon the Union for bargaining pur-poses and to defeat the Union.(d)Grantingwage increasesand increases in insurance and hospitalization bene-fits to discourage further activity and support for the Union.(e)Promising promotions to employees to encourage employees to abandon theUnion.(f) Instructing employees to withdraw from the Union and in the manner in whichthis withdrawal might be effected.(g) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action which the Board finds necessary to ef-fectuate the purposes of the Act:(a)Mail to each employee and post at its stores in Titusville, Pennsylvania, at-tached notice marked "Appendix." 28Copies of said notice, to be furnished by theRegionalDirector for Region 6, shall be signed by a representative of the CompanyThereafter a copy shall be mailed to each of its employees by the Company, andadditional copies shall be posted by it and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Companyto insurethat said notices are not altered, defaced, or covered by any other material(b)Upon request of the Union made within 1 month of this Decision, immedi-ately grant the Union and its representatives reasonable access for a 3 month periodto its bulletin boards and all places where notices to employees are customarilyposted.(c)Upon request of the Union, make available to the Union and its representa-tives at a mutually agreeable time within 3 months of this Decision, suitable facilitieswhere representatives of the Union may meet individually with employees so that theUnion may present its views to the employees on company time. Such facilitiesshall be made available at each of Respondent's stores(d)Notify the Regional Director for Region 6, in writing, within 20 days 29 fromthe date of this Recommended Order, what steps have been taken to comply herewith.IT IS FURTHER RECOMMENDED that upon request of the Union made within 30 daysimmediately following compliance of the foregoing Recommended Order by Respond-ent, that the Regional Director for Region 6 be hereby directed to conduct an electionamong Respondent's employees in the unit found appropriate.IT IS FURTHER RECOMMENDED that so much of the complaintin this proceeding asalleges an unlawful refusal to bargain be dismissed.24 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIf the Board's Order is enforced by a decree of it UnitedStates Court of Appeals, the notice will be further amended by the substitution of the words"a Decree of the United States Court of Appeals, Enforcing an Order" for the words "aDecision and Order"29 In the event that this Recommended Order is adopted by the Board this provisionshall be modified to read "Notify the said Regional Director, in writing, within 10 days,from the date of this Order, whit steps the Respondent has taken to comply hereR ith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT unlawfully interrogate our employees concerning their unionmembership, activities, or desires.WE WILL NOT threaten them with discharge because of their membership inAmalgamated Meat Cutters and Butcher Workmen of North America, Amal-gamated Food Employees Local Union 590, AFL-CIO, or any other labororganization.WE WILL NOT promise our employees wage increases or increases in insuranceand hospitalization benefits, or promotion in order to encourage them to abandonthe Union for bargaining purposes and in order to defeat the Union. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT grant wage and insurance and hospitalization benefit increasesto discourage further,activity and support for the Union.WE WILL NOT instruct our employees to withdraw from the Union or in themanner by which they might do so.WE WILL NOT in any other manner interfere with, restrain,or coerce our em-ployees in the exercise of rights guaranteed them by Section 7 of the NationalLabor Relations Act.All our employees are free to become or remain, or refrain from becoming orremaining,members of any labor organization.QUALITY MARKETS, INC.,Employer.Dated ------------- ------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board'sRegional Office, 1536FederalBuilding,1000LibertyAvenue, Pittsburgh,Pennsylvania,Telephone644-2969.River Togs, Inc.andLocal 107, International Ladies' GarmentWorkers' Union,AFL-CIO.Case 29-CA-187.July 1, 1966DECISION AND ORDEROn January 3, 1966, Trial Examiner John H. Eadie issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.The Trial Examiner also found that Respondent had notengaged in certain other unfair labor practices, and recommendedthat these allegations of the complaint be dismissed.Thereafter,Respondent and General Counsel filed exceptions to the Trial Exam-iner's Decisionand supporting briefs.The Charging Party also filedexceptions.Pursuantto the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel[Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerror wascommitted.The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin this proceeding, and hereby adopts the findings,' conclusions, and'The General Counsel has excepted to the credibility findings made by the Trial Exam-iner.It Is the Board's established policy, however,not to overrule a Trial Examiner'sresolutions with respect to credibility unless, as is not the case here, the clear preponder-ance of all the relevant evidence convinces us that the resolutions were incorrectStand-ard Dry Wall Products,Inc,91 NLRB 544, enfd.188 F 2d 3G2 (C A 3)160 NLRB No. 2.